Title: To George Washington from Captain John David Woelpper, 22 June 1778
From: Woelpper, John David
To: Washington, George


                    
                        Hond Sr
                        Easton [Pa.] 22. [June] 1778 at one o’Clock
                    
                    Agreeable to your Excellency’s Command—Last friday the 19th Inst. I took the Command of the Invalid Regiment at Easton Next day Some of Colo. Cowats Serjs. began a riot with Colo. Nicolas Invalds, I Quell’d the Quarrell & reprimanded some of the Soldiers under me as one un Commiss’d officer But without any Reason, On Monday Afternoon Two serjs. of the Husaws Brought a Prisoner of them to the Gaurd which is Keept for Keeping the Prisoners of war from making their escape which had attempted to Clime over the wall by a Ladder.
                    The Serjt of the Gaurd Reciev’d the Prisoner, when after he had the Prisonre in Charge the Serjt of the Husaws Struck the Prisonre over his with a stick, the Serjt of the Gaurd Desurd him not to strike the Prisoner as he was under his Charge, the Serjt of the Husaws then Struck the Serjt of the Gaurd with the Same Stick as he struck the Prisoner with & took hold of him struck & Dragg’d Him from the Gaurd hause door into the Street & would have had Kill him had not Capt. Cregg not Come timely to Prevent it in the Evening I went to Roll Call when Cap. Cregg Inform’d me of what had happen’d, I being at my Quarter all the time not Hearing any thing about it, after the Roll Call I went to the Prisen where the Gaurd is Keept to enquire into the affair I was Inform by the Gaurd that a Great mob of Husaws & Inhabitants assembled. Capt. Cregg being Present order them to Disperce but they would not but Still Resisted, he orderd the Gaurd to Fier then they Dispersed, Till about Taptoo, the Bearer of these a Serjt came to Inform me that all the Husaws was Getting under arms & with Clubs for to do some mischiefs to us, I order him to Go to the Barracks & I would Come Immediately, to see what was the matter as I was at supper, before  I had done the Serjt Came a Gain & Inform me that the Husaws where all in a body some with arms & others with Clubs having Beat one of our men, & threatend to murder the Rest I went Immediately before I came to the Gaurd I meet a body of about twenty men with arms & Clubbs, some of the Invalids come up to me in the time of Disturban[c]e—the Husaws Struck at them with their Clubs, thro which one of the Husaws was Stab’d with a Bayonet. Had I not been there I believe their would been a Great deal more mischieft Done, if not some Lives Lost—This Morning I waited upon Colo. Cowats & begd Him to Confine the Serjt which asaulted the Serjt of the Gaurd he refused it & said he would keep a Gaurd against me.
                    May it Please your Excellency I am afraid that their will be a great deal of mischief done by Colo. Cowats men & the Resentment of the Invalids as their have been several Quarrels between them & Colo. Nicola (on the Account Arrested Colo. Cowats,) who will Give more Information of the behavour of the Colo. & his men I most humbly pray you to assist me in my duty if any Accident may happen that the Prisoners of war may make their Escape I will not be blamible, as he has a Good many Deserters & Prisone[r]s of war enlisted with him, which is entirely against Genl orders the men being one Enemies to us & am Affraid Still remain so. I am Hond sr Your Excellencys Most dutifull & most obt huml. servt
                    
                        D: Woelpper
                    
                